Exhibit 10.1

 

SIMON PROPERTY GROUP, L.P.
1998 STOCK INCENTIVE PLAN
(Amended and Restated May 17, 2012)

 

--------------------------------------------------------------------------------


 

SIMON PROPERTY GROUP, L.P.
AMENDED AND RESTATED 1998 STOCK INCENTIVE PLAN



TABLE OF CONTENTS

 

 

 

 

 

Page
Number

ARTICLE 1 GENERAL

 

1

 

1.1 Purpose

 

1

 

1.2 Administration

 

1

 

1.3 Persons Eligible for Awards

 

1

 

1.4 Types of Awards Under Plan

 

2

 

1.5 Shares Available for Awards

 

2

 

1.6 Definitions of Certain Terms

 

3

 

1.7 Agreements Evidencing Awards

 

4

 

1.8 Awards to Foreign Service Providers

 

5

ARTICLE 2 STOCK OPTIONS AND STOCK APPRECIATION RIGHTS

 

5

 

2.1 Grants of Stock Options

 

5

 

2.2 Reserved

 

5

 

2.3 Grants of Stock Appreciation Rights

 

5

 

2.4 Exercise of Related Stock Appreciation Right Reduces Shares Subject to
Option

 

6

 

2.5 Exercisability of Options and Stock Appreciation Rights

 

6

 

2.6 Payment of Option Price

 

7

 

2.7 Termination of Service

 

8

 

2.8 Special ISO Requirements

 

9

ARTICLE 3 AWARDS OTHER THAN STOCK OPTIONS AND STOCK APPRECIATION RIGHTS

 

10

 

3.1 Restricted Stock Awards

 

10

 

3.2 Common Stock Awards

 

11

 

3.3 Performance Units

 

11

 

3.4 Limitation

 

11

ARTICLE 4 GRANTS OF RESTRICTED STOCK TO ELIGIBLE DIRECTORS

 

11

 

4.1 Grants to Eligible Directors

 

11

 

4.2 Amount of Awards

 

12

 

4.3 Terms of Restricted Stock Awards

 

12

 

4.4 Change of Control

 

12

 

4.5 Deferred Delivery; Reinvestment of Dividends

 

12

ARTICLE 5 MISCELLANEOUS

 

13

 

5.1. Amendment of the Plan; Modification of Awards

 

13

 

5.2 Limitation on Exercise

 

13

 

5.3 Restrictions

 

13

 

5.4 Nontransferability

 

14

 

5.5 Withholding Taxes

 

14

 

5.6 Adjustments Upon Changes in Capitalization

 

14

 

5.7 Right of Discharge Reserved

 

15

 

5.8 No Rights as a Stockholder

 

15

 

5.9 Nature of Payments

 

15

 

5.10 Non-Uniform Determinations

 

15

 

5.11 Other Payments or Awards

 

15

 

5.12 Reorganization

 

16

 

5.13 Section Headings

 

16

 

5.14 Effective Date and Duration of the Plan

 

16

 

5.15 Governing Law

 

16

 

5.16 Repricing of Options

 

16

 

i

--------------------------------------------------------------------------------


 

 

5.17 Exception to Certain Limitations

 

17

 

5.18 Code Section 409A

 

17

 

5.19 Rule 16b-3

 

17

 

5.20 Forfeiture and Compensation Recovery

 

17

 

ii

--------------------------------------------------------------------------------


 

SIMON PROPERTY GROUP, L.P.

AMENDED AND RESTATED

1998 STOCK INCENTIVE PLAN

 

ARTICLE 1
GENERAL

 

1.1                               Purpose.

 

The purpose of the 1998 Stock Incentive Plan (as amended and restated, the
“Plan”) is to provide for certain key personnel (as defined in Section 1.3) of
Simon Property Group, L.P. (the “Partnership”) and certain of its Affiliates (as
defined in Section 1.6) an equity-based incentive to maintain and enhance the
performance and profitability of the Partnership and Simon Property Group, Inc.
(the “Company”). It is intended that awards granted under this Plan may provide
performance-based compensation within the meaning of section 162(m) of the
Internal Revenue Code of 1986, as amended and the regulations promulgated
thereunder from time-to-time (the “Code”), to the extent applicable.

 

1.2                               Administration.

 

(a)                                  The Partnership, acting through the Company
as its general partner (the “General Partner”), hereby appoints the Compensation
Committee of the Board of Directors of the Company (the “Committee”) as
administrator of the Plan.  A majority of the Committee shall constitute a
quorum, and the acts of a majority of the members present at any meeting at
which a quorum is present or acts approved in writing by all members of the
Committee without a meeting, shall be acts of the Committee. The members of the
Committee shall be appointed by and may be changed at any time and from time to
time in the discretion of, the Partnership, by action of its General Partner.

 

(b)                                 The Committee shall have the authority
(i) to exercise all of the powers granted to it under the Plan, (ii) to
construe, interpret and implement the Plan and any Plan agreements executed
pursuant to the Plan, (iii) to prescribe, amend and rescind rules relating to
the Plan, (iv) to make any determination necessary or advisable in administering
the Plan, and (v) to correct any defect, supply any omission and reconcile any
inconsistency in the Plan.

 

(c)                                  The determination of the Committee on all
matters relating to the Plan or any Plan agreement shall be conclusive and
binding on all recipients of awards made under this Plan.

 

(d)                                 No member of the Committee shall be liable
for any action or determination made in good faith with respect to the Plan or
any award hereunder.

 

1.3                               Persons Eligible for Awards.

 

Awards under Articles 2 and 3 of the Plan may be made to such officers,
employee-directors, Eligible Directors (as defined in Section 1.6), executive,
managerial, professional or other employees, advisors and consultants (“key
personnel”) of the Partnership or its Affiliates, other than Herbert Simon, as
the Committee shall from time to time in its sole discretion select. Eligible
Directors may also receive awards as provided in Article 4 of the Plan.

 

--------------------------------------------------------------------------------


 

1.4                               Types of Awards Under Plan.

 

(a)                                  Awards may be made under the Plan in the
form of (i) stock options (“options”), (ii) stock appreciation rights related to
an option (“related stock appreciation rights”), (iii) stock appreciation rights
not related to any option (“unrelated stock appreciation rights”),
(iv) restricted stock awards, (v) common stock awards and (vi) performance
units, including LTIP Units (as defined in Section 1.6), all as more fully set
forth herein.

 

(b)                                 Options granted under the Plan may be either
(i) “nonqualified” stock options subject to the provisions of section 83 of the
Code or (ii) options intended to qualify for incentive stock option treatment
described in Code section 422.

 

(c)                                  All options when granted are intended to be
nonqualified stock options, unless the applicable Plan agreement explicitly
states that the option is intended to be an incentive stock option. If an option
is intended to be an incentive stock option, and if for any reason such option
(or any portion thereof) shall not qualify as an incentive stock option, then,
to the extent of such nonqualification, such option (or portion) shall be
regarded as a nonqualified stock option appropriately granted under the Plan
provided that such option (or portion) otherwise meets the Plan’s requirements
relating to nonqualified stock options.

 

(d)                                 In the event the Company or an Affiliate
consummates a transaction described in Code section 424(a), persons who become
key personnel on account of such transaction may be granted awards in
substitution or as a replacement for awards granted by the former employer. The
Committee, in its sole discretion and consistent with Code section 424(a), shall
determine the terms of the substitute awards.  Any such substitute awards shall
be treated in accordance with Section 1.5(a)(3) for purposes of determining the
number of shares of Common Stock that may be delivered under the Plan.

 

1.5                                  Shares Available for Awards.

 

(a)                                 Maximum Shares Available.  Subject to
Section 1.5(b) and Section 5.6 (relating to adjustments upon changes in
capitalization), the aggregate number of shares of Common Stock (as defined in
Section 1.6) which may be delivered under the Plan pursuant to awards hereunder
shall not exceed 17,300,000 shares.    In determining the number of shares of
Common Stock to be counted against this share reserve in connection with any
award, the following rules shall apply:

 

(1)                                 Where the number of shares subject to an
award is variable on the date of grant, the number of shares to be counted
against the share reserve prior to the settlement of the award shall be the
maximum number of shares that could be received under that particular award.

 

(2)                                 Where two or more types of awards are
granted to a grantee in tandem with each other, such that the exercise of one
type of award with respect to a number of shares cancels at least an equal
number of shares of the other, the number of shares to be counted against the
share reserve shall be the largest number that would be counted against the
share reserve under either of the awards.

 

(3)                                 Substitute awards shall not be counted
against the share reserve, nor shall they reduce the shares authorized for grant
to a Participant in any calendar year.

 

(4)                                 For purposes of these rules, awards that are
made in the form of Units (as defined in Section 1.6) or that are convertible
into Units, each Unit subject to the award shall be treated as one share of
Common Stock.

 

(b)                                 Effect of Forfeiture and Other Actions.  Any
shares of Common Stock or Units subject to an award granted under this Plan that
is forfeited or expires or is settled for cash shall, to the extent of such
forfeiture, expiration or cash settlement, again become available for awards
under this Plan, and correspondingly increase the total number of shares of
Common Stock available for grant and issuance

 

2

--------------------------------------------------------------------------------


 

under Section 1.5(a).  The following shares of Common Stock or Units shall not,
however, again become available for awards or increase the number of shares
available for grant under Section 1.5(a): (i) shares of Common Stock tendered by
the grantee or withheld in payment of the purchase price of a stock option
issued under this Plan, (ii) shares of Common Stock or Units tendered by the
grantee or withheld to satisfy any tax withholding obligation with respect to an
award under this Plan, (iii) shares of Common Stock repurchased by the Company
with proceeds received from the exercise of an option issued under this Plan,
and (iv) shares of Common Stock subject to a stock appreciation right issued
under this Plan that are not issued in connection with the stock settlement of
that stock appreciation right upon its exercise.

 

(c)                                  Source of Shares.  Shares of Common Stock
that shall be subject to issuance pursuant to the Plan shall be authorized and
unissued or treasury shares of Common Stock.

 

(d)                                 Substitute Awards.  Without limiting the
generality of the foregoing and subject to Section 5.16, the Committee may, with
the grantee’s consent, cancel any award under the Plan and issue a new award in
substitution therefor upon such terms as the Committee may in its sole
discretion determine, provided that the substituted award shall satisfy all
applicable Plan requirements as of the date such new award is made.

 

(e)                                  Effect of Plans Operated by Acquired
Companies.  If a company acquired by the Partnership or any Affiliate or with
which the Partnership or any Affiliate combines has shares available under a
pre-existing plan approved by stockholders and not adopted in contemplation of
such acquisition or combination, the shares available for grant pursuant to the
terms of such pre-existing plan (as adjusted, to the extent appropriate, using
the exchange ratio or other adjustment or valuation ratio or formula used in
such acquisition or combination to determine the consideration payable to the
holders of common stock of the entities party to such acquisition or
combination) may be used for awards under the Plan and shall not reduce the
shares of Common Stock authorized for grant under the Plan.  Awards using such
available shares shall not be made after the date awards or grants could have
been made under the terms of the pre-existing plan, absent the acquisition or
combination, and shall only be made to individuals who were not employees of the
Partnership or any Affiliate or Eligible Directors prior to such acquisition or
combination.

 

1.6                               Definitions of Certain Terms.

 

(a)                                  “Affiliate” means any entity which, at the
time of reference, directly, or indirectly through one or more intermediaries,
controls, is controlled by, or is under common control with, the Partnership, as
determined by the Committee in its sole discretion; provided, however, that the
Company and Affiliates of the Company shall be considered Affiliates of the
Partnership.

 

(b)                                 “Board” means the Board of Directors of the
Company.

 

(c)                                  “Common Stock” means the shares of common
stock, par value $0.0001 per share, of the Company as constituted on the
effective date of this Plan, all rights which may hereafter trade with such
shares of common stock, and any other shares into which such common stock shall
thereafter be changed by reason of a recapitalization, merger, consolidation,
split-up, combination, exchange of shares or the like.

 

(d)                                 “Eligible Director” means a director of the
Company who is not an employee of the Partnership or any of its Affiliates.

 

(e)                                  “Exchange Act” means the Securities
Exchange Act of 1934, as amended.

 

3

--------------------------------------------------------------------------------


 

(f)                                    “Fair market value” of a share of Common
Stock or a Unit as of any date shall be the closing price of a share of Common
Stock as reported on the New York Stock Exchange for the date of grant if shares
of Common Stock are then trading upon such exchange, or if no sale of Common
Stock occurred on that date, on the next preceding date on which a sale
occurred, or if the Common Stock is not trading on the New York Stock Exchange,
then the closing price of a share of Common Stock as reported by such other
stock exchange on which shares of the Common Stock are principally trading, on
such date. In no event shall the fair market value of any share be less than its
par value.

 

(g)                                 “LTIP Units” mean long-term incentive plan
interests in the Partnership created under the Partnership Agreement which,
under certain conditions, are convertible into Units.

 

(h)                                 “Partnership Agreement” means the Eighth
Amended and Restated Agreement of Limited Partnership Agreement of the
Partnership, as amended or restated from time to time hereafter, including any
certificates of designation establishing the powers, preferences, economic
rights and conditions to vesting of a series of LTIP Units.

 

(i)                                     “Performance Cycle” means the period of
time established by the Committee within which Performance Goals are required to
be attained or satisfied.

 

(j)                                     “Performance Goals” mean the performance
goals established by the Committee with respect to the Company, the Partnership
or any Affiliates, in the Committee’s sole discretion. With respect to any
participant who is a “covered employee” within the meaning of Code
section 162(m), (i) the Performance Goals shall be in writing and shall be based
on any one or any combination of the following business criteria: (A) earnings
per share; (B) return on equity; (C) return on assets; (D) market value per
share; (E) funds from operations; (F) return to stockholders (including
dividends); (G) revenues; (H) cash flow; (I) cost reduction
goals;(J) implementation or completion of critical activities, including
achieving goals set for development, leasing and marketing activities;
(K) return on capital deployed; (L) debt, credit or other leverage measures or
ratios; (M) improvement in cash flow; and (N) net operating income; (ii) the
Performance Goals with respect to those business criteria may be determined on a
corporate, regional, departmental or divisional basis and may be expressed in
absolute terms or by reference to an identified variable standard or by
reference to comparative performance of an identified group of businesses; and
(iii) awards shall be delivered only after it is certified, in writing, by the
Committee that the Performance Goals as established by the Committee have been
attained or otherwise satisfied within the Performance Cycle.

 

(k)                                  “Units” means units of limited partnership
interests of the Partnership as defined in the Partnership Agreement which are
exchangeable for shares of Common Stock on a one-for-one basis or cash as
selected by the General Partner.

 

1.7                               Agreements Evidencing Awards.

 

(a)                                  Awards granted under the Plan shall be
evidenced by written or electronic agreements. Any such agreements shall
(i) contain such provisions not inconsistent with the terms of the Plan as the
Committee may in its sole discretion deem necessary or desirable and (ii) be
referred to herein as “Plan agreements.”

 

(b)                                 Each Plan agreement shall set forth the
number of shares of Common Stock, LTIP Units or Units subject to the award
granted thereby.

 

(c)                                  Each Plan agreement with respect to the
granting of a related stock appreciation right shall set forth the number of
shares of Common Stock subject to the related option which shall also be subject
to the related stock appreciation right granted thereby.

 

4

--------------------------------------------------------------------------------


 

(d)                                 Each Plan agreement with respect to the
granting of an option shall set forth the amount (the “option exercise price”)
payable by the grantee in connection with the exercise of the option evidenced
thereby. The option exercise price per share shall not be less than the fair
market value of a share of Common Stock on the date the option is granted.

 

(e)                                  Each Plan agreement with respect to a stock
appreciation right award shall set forth the amount (the “appreciation base”)
over which appreciation will be measured upon exercise of the stock appreciation
right evidenced thereby. The appreciation base per share of Common Stock subject
to a stock appreciation right shall not be less than (i) in the case of an
unrelated stock appreciation right, the fair market value of a share of Common
Stock on the date the stock appreciation right is granted, or (ii) in the case
of a related stock appreciation right, the higher of the fair market value of a
share of Common Stock on the date the stock appreciation right is granted or the
option exercise price per share of Common Stock subject to the related option.

 

(f)                                    Each Plan agreement with respect to a
performance unit award, including an LTIP Unit award, shall set forth the
maximum number of shares of Common Stock or Units to which a grantee may be
entitled upon fulfillment of all applicable conditions and the terms on which
the award may be converted into or exchanged for shares of Common Stock or
Units.  The value of any performance unit that is subject to the achievement of
Performance Goals shall be based on the probable outcome of such conditions
using a method of valuation that is approved by the Committee.

 

1.8                               Awards to Foreign Service Providers.

 

The Committee may grant awards to service providers who are foreign nationals,
who are located outside of the United States or who are not compensated from a
payroll maintained in the United States, or who are otherwise subject to (or
could cause the Partnership or the Company to be subject to) legal or regulatory
requirements of countries outside of the United States, on such terms and
conditions different from those specified in this Plan as may, in the judgment
of the Committee, be necessary or desirable to comply with applicable foreign
laws and regulatory requirements to promote achievement of the purposes of the
Plan.  In connection therewith, the Committee may establish such subplans and
modify exercise procedures and other Plan rules and procedures to the extent
such actions are deemed necessary or desirable, and may take any other such
action that it deems advisable to obtain local regulatory approvals or to comply
with any necessary local governmental regulatory exemptions.

 

ARTICLE 2
STOCK OPTIONS AND STOCK APPRECIATION RIGHTS

 

2.1                               Grants of Stock Options.

 

The Committee may grant options to purchase shares of Common Stock in such
amounts and subject to such terms and conditions as the Committee shall from
time to time in its sole discretion determine, subject to the terms of the Plan;
provided, however, that (i) the maximum number of shares subject to all option
awards granted to any Plan participant pursuant to the Plan shall not exceed
2,000,000 shares in any calendar year and (ii) the exercise price of any options
shall not be less than fair market value on the date of grant.

 

2.2                               Reserved.

 

2.3                               Grants of Stock Appreciation Rights.

 

(a)                                  Related Stock Appreciation Rights. The
Committee may grant a related stock appreciation right in connection with all or
any part of an option granted under the Plan, either at the time the related
option is granted or any time thereafter prior to the exercise, termination or
cancellation of such option, and subject to such terms and conditions as the
Committee shall from time to time in its sole

 

5

--------------------------------------------------------------------------------


 

discretion determine, subject to the terms of the Plan. The grantee of a related
stock appreciation right shall, subject to the terms of the Plan and the
applicable Plan agreement, have the right to surrender to the Partnership for
cancellation all or a portion of the related option granted under the Plan, but
only to the extent that such option is then exercisable, and to be paid therefor
an amount equal to the excess (if any) of (i) the aggregate fair market value of
the shares of Common Stock subject to such option or portion thereof (determined
as of the date of exercise of such stock appreciation right), over (ii) the
aggregate appreciation base (determined pursuant to Section 1.7(e)) of the
shares of Common Stock subject to such stock appreciation right or portion
thereof.

 

(b)                                 Unrelated Stock Appreciation Rights. The
Committee may grant an unrelated stock appreciation right in such amount and
subject to such terms and conditions, as the Committee shall from time to time
in its sole discretion determine, subject to the terms of the Plan. The grantee
of an unrelated stock appreciation right shall, subject to the terms of the Plan
and the applicable Plan agreement, have the right to surrender to the
Partnership for cancellation all or a portion of such stock appreciation right,
but only to the extent that such stock appreciation right is then exercisable,
and to be paid therefor an amount equal to the excess (if any) of (i) the
aggregate fair market value of the shares of Common Stock subject to such stock
appreciation right or portion thereof (determined as of the date of exercise of
such stock appreciation right), over (ii) the aggregate appreciation base
(determined pursuant to Section 1.7(e)) of the shares of Common Stock subject to
such stock appreciation right or portion thereof.

 

(c)                                  Payment. Payment due to the grantee upon
exercise of a stock appreciation right shall be made in cash and/or in Common
Stock (valued at the fair market value thereof as of the date of exercise) as
determined by the Committee in its sole discretion.

 

(d)                                 Limitation.  The maximum number of shares
subject to all stock appreciation rights awards granted to any Plan participant
pursuant to the Plan shall not exceed 2,000,000 shares in any calendar year.

 

2.4                               Exercise of Related Stock Appreciation Right
Reduces Shares Subject to Option.

 

Upon any exercise of a related stock appreciation right or any portion thereof,
the number of shares of Common Stock subject to the related option shall be
reduced by the number of shares of Common Stock in respect of which such stock
appreciation right shall have been exercised.

 

2.5                               Exercisability of Options and Stock
Appreciation Rights.

 

Subject to the other provisions of the Plan:

 

(a)                                  Exercisability Determined by Plan
Agreement. Each Plan agreement shall set forth the period during which and the
conditions subject to which the option or stock appreciation right evidenced
thereby shall be exercisable, as determined by the Committee in its sole
discretion.

 

(b)                                 Default Provisions. Unless the applicable
Plan agreement otherwise specifies:

 

(1)                                  no option or stock appreciation right shall
be exercisable prior to the first anniversary of the date of grant;

 

(2)                                  each option or stock appreciation right
granted under the Plan shall become cumulatively exercisable with respect to 40%
of the shares of Common Stock subject thereto, rounded down to the next lower
full share, on the first anniversary of the date of grant, and with respect to
an additional 30% of shares of Common Stock subject thereto, rounded down to the
next lower full share, on the second anniversary of the date of the grant;

 

6

--------------------------------------------------------------------------------


 

(3)                                  each option or stock appreciation right
shall become 100% exercisable on the third anniversary of the date of grant;

 

(4)                                  except as provided in Section 2.7 each
option or stock appreciation right shall remain 100% exercisable through the day
prior to the tenth anniversary of the date of grant, after which such option or
stock appreciation right shall terminate and cease to be exercisable; and

 

(5)                                  no option or stock appreciation right shall
be exercisable to the extent that such exercise will cause the Partnership or
Affiliate to pay any amount that would be nondeductible by the Partnership or
such Affiliate by reason of Code section 162(m).

 

(c)                                  Exercise of Related Stock Appreciation
Right. Unless the applicable Plan agreement otherwise provides, a related stock
appreciation right shall be exercisable at any time during the period that the
related option may be exercised.

 

(d)                                 Partial Exercise Permitted. Unless the
applicable Plan agreement otherwise provides, an option or stock appreciation
right granted under the Plan may be exercised from time to time as to all or
part of the full number of shares as to which such option or stock appreciation
right shall then be exercisable. No option shall be exercised with respect to
less than 50 shares of Common Stock unless the option is being exercised with
respect to the full number of shares issuable hereunder.

 

(e)                                  Notice of Exercise; Exercise Date.

 

(1)                                  An option or stock appreciation right shall
be exercisable by the filing of a written notice of exercise with the
Partnership, on such form and in such manner as the Committee shall in its sole
discretion prescribe, and by payment in accordance with Section 2.6.

 

(2)                                  Unless the applicable Plan agreement
otherwise provides or the Committee in its sole discretion otherwise determines,
the date of exercise of an unrelated stock appreciation right shall be the date
the Partnership receives such written notice of exercise.

 

(3)                                  For purposes of the Plan, the “option
exercise date” shall be deemed to be the sixth business day immediately
following the date written notice of exercise is received by the Partnership.

 

(f)                                    Cashout of Options. If and to the extent
that the applicable Plan agreement so provides: At any time after receipt of
written notice of exercise of an option and prior to the “option exercise date”
(as defined in Section 2.5(e)), the Committee in its sole discretion may by
written notice to the grantee, cancel the option or any part thereof if the
Committee in its sole discretion determines that tax, legal or contractual
restrictions or brokerage or other market considerations would make the
acquisition of Common Stock, or the grantee’s sale of Common Stock to the public
markets illegal, impracticable or inadvisable. If the Committee cancels such
option or any part thereof, the Partnership shall pay to the grantee, as soon as
practicable thereafter, an amount equal in cash to the excess of (i) the
aggregate fair market value of the shares of Common Stock subject to the option
or part thereof canceled (determined as of the option exercise date), over
(ii) the aggregate option exercise price of the shares of Common Stock subject
to the option or part thereof canceled.

 

2.6                               Payment of Option Price.

 

(a)                                  Tender Due Upon Notice of Exercise. Unless
the applicable Plan agreement otherwise provides or the Committee in its sole
discretion otherwise determines, (i) any written notice of exercise of an option
shall be accompanied by payment of the full purchase price for the shares being
purchased,

 

7

--------------------------------------------------------------------------------


 

and (ii) the grantee shall have no right to receive shares of Common Stock with
respect to an option exercise prior to the option exercise date.

 

(b)                                 Manner of Payment. Payment of the option
exercise price shall be made in any combination of the following:

 

(1)                                  by certified or official bank check payable
to the Company (or the equivalent thereof acceptable to the Committee);

 

(2)                                  with the consent of the Committee in its
sole discretion, by personal check (subject to collection), which may in the
Committee’s sole discretion be deemed conditional;

 

(3)                                  if and to the extent provided in the
applicable Plan agreement, by delivery of previously acquired shares of Common
Stock owned by the grantee for at least six months (or such other period as the
Committee may prescribe) having a fair market value (determined as of the option
exercise date) equal to the portion of the option exercise price being paid
thereby, provided that the Committee may require the grantee to furnish an
opinion of counsel acceptable to the Committee to the effect that such delivery
would not result in the grantee incurring any liability under Section 16(b) of
the Exchange Act and does not require any Consent (as defined in Section 5.3);

 

(4)                                  with the consent of the committee in its
sole discretion, by the promissory note and agreement of the grantee providing
for payment with interest on the unpaid balance accruing at a rate not less than
that needed to avoid the imputation of income under Code section 7872 and upon
such terms and conditions (including the security, if any, therefor) as the
Committee may determine in its sole discretion; provided, however, no grantee
who is subject to Section 402 of the Sarbanes-Oxley Act of 2002 (the “S-O Act”)
may pay pursuant to this clause (iv); or

 

(5)                                  by any other means which the Committee, in
its sole discretion, determines to be consistent with the purposes of the Plan.

 

(c)                                  Cashless Exercise. For any grantee who is
not subject to Section 402 of the S-O Act, payment in accordance with
clause (i) of Section 2.6(b) may be deemed to be satisfied, if and to the extent
provided in the applicable Plan agreement, by delivery to the Company of an
assignment of a sufficient amount of the proceeds from the sale of Common Stock
acquired upon exercise to pay for all of the Common Stock acquired upon exercise
and an authorization to the broker or selling agent to pay that amount to the
Company, which sale shall be made at the grantee’s direction at the time of
exercise.

 

(d)                                 Issuance of Shares. As soon as practicable
after receipt of full payment, the Company shall, subject to the provisions of
Section 5.3, deliver to the grantee one or more certificates for the shares of
Common Stock so purchased, which certificates may bear such legends as the
Company may deem appropriate concerning restrictions on the disposition of the
shares in accordance with applicable securities laws, rules and regulations or
otherwise.

 

2.7                               Termination of Service.

 

For purposes of the Plan, “termination of service” means, in the case of an
employee, the termination of the employment relationship between the employee
and the Partnership and all Affiliates; and in the case of an individual who is
not an employee, the termination of the service relationship between the
individual and the Partnership and all Affiliates. Subject to the other
provisions of the Plan and unless the applicable Plan agreement otherwise
provides:

 

8

--------------------------------------------------------------------------------


 

(a)                                  General Rule. All options and stock
appreciation rights granted to a grantee shall terminate upon his termination of
service for any reason (including death) except to the extent post-service
exercise of the vested portion of an option or stock appreciation right is
permitted in accordance with this Section 2.7. The “vested portion” of any
option or stock appreciation right shall mean the portion thereof which is
exercisable immediately prior to the grantee’s termination of service for any
reason.

 

(b)                                 Improper Activity. All options and stock
appreciation rights granted to a grantee shall terminate and expire on the day
of the grantee’s termination of service for cause, whether or not the grantee is
a party to a written service contract. For purposes of this Section 2.7, a
grantee’s service shall be deemed to be terminated for “cause” if he is
discharged (i) on account of fraud, embezzlement or other unlawful or tortious
conduct, whether or not involving or against the Partnership or any Affiliate,
(ii) for violation of a policy of the Partnership or any Affiliate, (iii) for
serious and willful acts of misconduct detrimental to the business or reputation
of the Partnership or any Affiliate or (iv) for “cause” or any like term as
defined in any written contract with the grantee.

 

(c)                                  Regular Termination; Leaves of Absence. If
the grantee’s service terminates for reasons other than as provided in
subsection (b) or (d) of this Section 2.7, the portion of options and stock
appreciation rights granted to such grantee which were exercisable immediately
prior to such termination of service may be exercised until the earlier of
(i) 30 days after his termination of service or (ii) the date on which such
options and stock appreciation rights terminate or expire in accordance with the
provisions of the Plan (other than this Section 2.7) and the Plan agreement;
provided, that the Committee may in its sole discretion determine such other
period for exercise in the case of an individual whose service terminates solely
because the employer ceases to be an Affiliate or the grantee transfers
employment with the Partnership’s consent to a purchaser of a business disposed
of by the Partnership. The Committee may in its sole discretion determine
(i) whether any leave of absence (including short-term or long-term disability
or medical leave) shall constitute a termination of service for purposes of the
Plan, and (ii) the impact, if any, of any such leave on outstanding awards under
the Plan. The Committee shall not, however, have the discretion to grant any
extension of an exercise or expiration period that would subject the grantee to
gross income inclusion, interest, or additional tax pursuant to Code
section 409A.

 

(d)                                 Death; Disability; Retirement. If a
grantee’s service terminates by reason of death, disability, or retirement at or
after age 65, the portion of options and stock appreciation rights granted to
such grantee which were exercisable immediately prior to such termination of
service may be exercised until the earlier of (i) one year after his termination
of service in the case of death or disability or three years after his
termination of service by reason of retirement, or (ii) the date on which such
options and stock appreciation rights terminate or expire in accordance with the
Plan agreement. For purposes of this Section 2.7, the term “disability” shall
mean, with respect to any grantee, a “permanent and total disability” as defined
in section 22(e)(3) of the Code.

 

2.8                               Special ISO Requirements.

 

In order for a grantee to receive special tax treatment with respect to stock
acquired under an option intended to be an incentive stock option, the grantee
of such option must be, at all times during the period beginning on the date of
grant and ending on the day three months before the date of exercise of such
option, an employee of the Company or any of the Company’s parent or subsidiary
corporations (within the meaning of Code section 424), or of a corporation or a
parent or subsidiary corporation of such corporation issuing or assuming a stock
option in a transaction to which Code section 424(a) applies. The aggregate fair
market value, determined as of the date an option is granted, of the Common
Stock for which any grantee may be awarded incentive stock options which are
first exercisable by the grantee during any calendar year under the Plan (and
any other stock option plan to be taken into account under Code section 422(d))
shall not exceed $100,000. If an option granted under the Plan is intended to be
an incentive stock option, and if the grantee, at the time of grant, owns stock
possessing 10% or more of the total combined voting power of all classes of
stock of the grantee’s employer corporation or of its parent or subsidiary
corporation, then (i) the option exercise price per share shall in no event be
less than 110% of the fair market value of the Common Stock on the date of such
grant and (ii) such option shall not be

 

9

--------------------------------------------------------------------------------


 

exercisable after the expiration of five years after the date such option is
granted.  The total number of shares of Common Stock that may be issued under
the Plan upon the exercise of incentive stock options shall not exceed
3,000,000 shares.

 

ARTICLE 3
AWARDS OTHER THAN STOCK OPTIONS AND STOCK APPRECIATION RIGHTS

 

3.1                               Restricted Stock Awards.

 

(a)                                  Grant of Awards. The Committee may grant
restricted stock awards, alone or in tandem with other awards, under the Plan in
such amounts and subject to such terms and conditions as the Committee shall
from time to time in its sole discretion determine. The vesting of a restricted
stock award granted under the Plan may be conditioned upon the completion of a
specified period of service with the Partnership or any Affiliate, upon the
attainment of specified Performance Goals within specified Performance Cycles,
and/or upon such other criteria as the Committee may determine in its sole
discretion; provided, however; that subject to Section 5.17, every restricted
stock award which is based solely on completion of a specified period of service
must have a minimum period of service of thirty-six consecutive months and any
restricted stock award which is based in whole or in part on the achievement of
specified Performance Goals must relate to a Performance Cycle of not less than
twelve consecutive months.

 

(b)                                 Payment. Each Plan agreement with respect to
a restricted stock award shall set forth the amount (if any) to be paid by the
grantee with respect to such award. If a grantee makes any payment for a
restricted stock award which does not vest, appropriate payment may be made to
the grantee following the forfeiture of such award on such terms and conditions
as the Committee may determine.

 

(c)                                  Forfeiture Upon Termination of Service.
Unless the applicable Plan agreement otherwise provides or the Committee
otherwise determines, (i) if a grantee’s service terminates for any reason
(other than death or disability) before all of his restricted stock awards have
vested, such unvested awards shall terminate and expire upon such termination of
service, and (ii) in the event any condition to the vesting of restricted stock
awards is not satisfied within the period of time permitted therefor, such
restricted shares shall be returned to the Partnership. If a grantee’s service
terminates by reason of death or disability any unvested portion of a restricted
stock award which has been earned as a result of the attainment of applicable
Performance Goals shall be fully vested as of the awardee’s date of death or
disability.

 

(d)                                 Issuance of Shares. The Committee may
provide that one or more certificates representing restricted stock awards shall
be registered in the grantee’s name and bear an appropriate legend specifying
that such shares are not transferable and are subject to the terms and
conditions of the Plan and the applicable Plan agreement, or that such
certificate or certificates shall be held in escrow by the Partnership on behalf
of the grantee until such shares vest or are forfeited, all on such terms and
conditions as the Committee may determine. Unless the applicable Plan agreement
otherwise provides, no share of restricted stock may be assigned, transferred,
otherwise encumbered or disposed of by the grantee until such share has vested
in accordance with the terms of such award. Subject to the provisions of
Section 5.4, as soon as practicable after any restricted stock award shall vest,
the Partnership shall issue or reissue to the grantee (or to his designated
beneficiary in the event of the grantee’s death) one or more certificates for
the Common Stock represented by such restricted stock award without such
restricted legend.

 

(e)                                  Grantees’ Rights Regarding Restricted
Stock. Unless the applicable Plan agreement otherwise provides, (i) a grantee
may vote and receive dividends on restricted stock awarded under the Plan, and
(ii) any stock received as a dividend on, or in connection with a stock split
of, a restricted stock award shall be subject to the same restrictions as such
restricted stock.

 

10

--------------------------------------------------------------------------------


 

3.2                               Common Stock Awards.

 

The Committee may issue awards under the Plan, payable in Common Stock,
including, but not limited to awards of Common Stock equal to dividends declared
on Common Stock, alone or in tandem with other awards, in such amounts and
subject to such terms and conditions as the Committee shall from time to time in
its sole discretion determine. Such Common Stock awards under the Plan shall
relate to a specified maximum number of shares granted as, or in payment of, a
bonus, or to provide incentives or recognize special achievements or
contributions.

 

3.3                               Performance Units.

 

(a)                                  Grant of Units. The Committee may grant
performance units under the Plan that include the right to acquire shares of
Common Stock or Units exchangeable for Common Stock, along with the right to
receive current or on a deferred or contingent basis dividends from the Company
or distributions from the Partnership, in such amounts and subject to such terms
and conditions as the Committee shall from time to time in its sole discretion
determine, subject to the terms of the Plan and the Partnership Agreement. 
Subject to Section 5.17, any performance unit which is based solely on
completion of a specified period of service must have a minimum period of
service of thirty-six consecutive months, and any performance unit which is
based in whole or in part on the achievement of specified Performance Goals must
relate to a Performance Cycle of not less than twelve consecutive months.

 

(b)                                 Terms. Each performance unit under the Plan
shall relate to a specified maximum number of shares of Common Stock or Units
and shall be exchangeable, in whole or in part, for shares of Common Stock on a
one-for-one basis, or cash, as selected by the General Partner (or such other
form of consideration equivalent in value thereto as may be determined by the
Committee in its sole discretion) at the end of a specified period of time or
Performance Cycle on such terms as may be established by the Committee. The
number of such shares of Common Stock or Units which may be deliverable pursuant
to such performance unit shall be based upon the degree of attainment of
Performance Goals over a Performance Cycle or the satisfaction of continuous
service vesting requirements on such terms as may be established by the
Committee. The Committee may provide for full or partial credit, prior to full
vesting of such performance unit, in the event of the participant’s death,
disability, or such other circumstances, to the extent permitted by Code
section 162(m), if applicable, as the Committee may determine in its sole
discretion to be fair and equitable to the participant or in the interest of the
Partnership and its Affiliates.

 

3.4                               Limitation.

 

The total number of shares of Common Stock that may be issued pursuant to
restricted stock awards, common stock awards and performance unit awards that
are subject to the attainment of Performance Goals granted to any one
participant pursuant to the Plan shall not exceed 2,000,000 in any calendar
year.

 

ARTICLE 4
GRANTS OF RESTRICTED STOCK TO ELIGIBLE DIRECTORS

 

4.1                               Grants to Eligible Directors.

 

The Committee may grant Eligible Directors of the Company restricted stock
awards in accordance with this Article 4.  Grants under this Article 4 may be
made on a discretionary basis from time to time or on a continuing basis upon
the election or appointment of an Eligible Director as determined by the
Committee.

 

11

--------------------------------------------------------------------------------


 

4.2                               Amount of Awards.

 

The Committee shall determine the amount of each restricted stock award, which
may be made by a reference to the number of shares of Common Stock, a dollar
amount to be divided by the fair market value of the Common Stock on the date of
grant or a dollar amount to be divided by the average fair market value of the
Common Stock over a period of time specified by the Committee.  The Committee
may grant additional restricted stock awards to Eligible Directors serving on
specified committees of the Board, acting as chairs of any such committee or
acting as lead director or any other capacity relating to the Board.

 

4.3                               Terms of Restricted Stock Awards.

 

(a)                                  Vesting.  Except as expressly provided
otherwise in the Plan agreement, each award of restricted stock under this
Article 4 shall fully vest on the first anniversary of the date of grant of such
award. Except as provided in Section 4.4 as provided otherwise in the Plan
agreement or as otherwise determined by the Committee, if an Eligible Director’s
service as a director terminates before all of his or her restricted stock
awards have vested, any unvested portion of an award shall terminate and expire
upon such termination of service. If an Eligible Director’s service terminates
by reason of death or disability or after an Eligible Director has served a
minimum of five annual terms as director of the Company, its predecessors or
successors, any unvested portion of a restricted stock award, may, upon
determination of the Committee or the Board of Directors of the Company and
subject to the limitations of Section 5.17, become fully vested without
completion of the minimum period of service requirement.

 

(b)                                 Grantee’s Rights. A grantee may vote and
receive dividends on the restricted stock awards granted hereunder. Any stock or
other property paid as a dividend on, or in connection with a stock split of, a
restricted stock award, shall be subject to the same restrictions that apply to
such restricted stock award.

 

(c)                                  Issuance of Shares.  The transfer agent of
the Common Stock shall create book entries evidencing the restricted stock
awards established in the Eligible Director’s name which shall be subject to
restrictions on transfer and the terms and conditions of the Plan. No shares of
restricted stock may be assigned, transferred, otherwise encumbered or disposed
of by the grantee until such award has vested and only after the underlying
shares of Common Stock have been released pursuant to Section 4.5 hereof.

 

4.4                               Change of Control.

 

The Plan agreement for a restricted stock award under this Article 4 may provide
that, in the event of a change of control prior to the date the award fully
vests, all shares of restricted stock not previously vested shall become
immediately vested and deferred pursuant to Section 4.5.

 

4.5                               Deferred Delivery; Reinvestment of Dividends.

 

Except as expressly provided otherwise in the Plan agreement, upon vesting, the
delivery of the shares of Common Stock underlying any restricted stock awards
shall be deferred in accordance with the terms of the Director Deferred
Compensation Plan until an Eligible Director’s service as a director of the
Company terminates. During the deferral period, all cash dividends payable with
respect to such shares of Common Stock shall be reinvested in shares of Common
Stock pursuant to terms of the Company’s dividend reinvestment plan as in effect
from time to time and delivery of any such shares shall also be deferred
pursuant to the Director Deferred Compensation Plan.

 

12

--------------------------------------------------------------------------------


 

ARTICLE 5
MISCELLANEOUS

 

5.1                               Amendment of the Plan; Modification of Awards.

 

(a)                                  Plan Amendments. The Partnership, by action
of its General Partner, may, without approval of other partners in the
Partnership, at any time and from time to time suspend, terminate or amend the
Plan in any respect whatsoever, except that no such amendment shall impair any
rights under any award theretofore made under the Plan without the consent of
the grantee of such award. Furthermore, the General Partner shall submit for
stockholder approval any amendment (other than an amendment pursuant to the
adjustment provisions of Section 1.6) required to be submitted for stockholder
approval by law, regulation or applicable stock exchange requirements or that
otherwise would: (i) increase the maximum number of shares of Common Stock that
may be awarded in Section 1.5(a); (ii) extend the Termination Date (as defined
in Section 5.14) of this Plan; or (iii) change the class of persons eligible to
be participants. Any Plan amendment shall be obtained in such a manner and to
such a degree as is required by applicable law or regulation.

 

(b)                                 Award Modifications. With the consent of the
grantee and subject to the terms and conditions of the Plan (including
Section 5.1(a)), the Committee may amend outstanding Plan agreements with such
grantee, including, without limitation, any amendment which would (i) accelerate
the time or times at which an award may vest or become exercisable but only in
case of death, disability, retirement or as a result of a change in control
and/or (ii) extend the scheduled termination or expiration date of the award;
provided, however, that the Committee shall not enter into any amendments of
outstanding agreements that would subject the grantee to gross income inclusion,
interest, or additional tax pursuant to Code section 409A.

 

5.2                               Limitation on Exercise.

 

No option or stock appreciation right shall be exercisable to the extent that
such exercise will cause the Partnership or any Affiliate to pay any amount
which would be nondeductible by the Partnership or such Affiliate by reason of
Code section 162(m).

 

5.3                               Restrictions.

 

(a)                                  Consent Requirements. If the Committee
shall at any time determine in its sole discretion that any Consent (as
hereinafter defined) is necessary or desirable as a condition of, or in
connection with, the granting of any award under the Plan, the acquisition,
issuance or purchase of shares or other rights hereunder or the taking of any
other action hereunder (each such action being hereinafter referred to as a
“Plan Action”), then such Plan Action shall not be taken, in whole or in part,
unless and until such Consent shall have been effected or obtained to the full
satisfaction of the Committee. Without limiting the generality of the foregoing,
if (i) the Committee may make any payment under the Plan in cash, Common Stock
or both, and (ii) the Committee determines that Consent is necessary or
desirable as a condition of, or in connection with, payment in any one or more
of such forms, then the Committee shall be entitled to determine not to make any
payment whatsoever until such Consent has been obtained.

 

(b)                                 Consent Defined. The term “Consent” as used
herein with respect to any Plan Action means (i) any and all listings,
registrations or qualifications in respect thereof upon any securities exchange
or other self-regulatory organization or under any federal, state or local law,
rule or regulation, (ii) the expiration, elimination or satisfaction of any
prohibitions, restrictions or limitations under any federal, state or local law,
rule or regulation or the rules of any securities exchange or other
self-regulatory organization, (iii) any and all written agreements and
representations by the grantee with respect to the disposition of shares, or
with respect to any other matter, which the Committee shall deem necessary or
desirable to comply with the terms of any such listing, registration or
qualification or to obtain an exemption from the requirement that any such
listing, qualification or registration be made, and

 

13

--------------------------------------------------------------------------------


 

(iv) any and all consents, clearances and approvals in respect of a Plan Action
by any governmental or other regulatory bodies or any parties to any loan
agreements or other contractual obligations of the Partnership or any Affiliate.

 

5.4                               Nontransferability.

 

Except as expressly authorized by the Committee in the Plan agreement, no award
granted to any grantee under the Plan shall be assignable or transferable by the
grantee other than by will or by the laws of descent and distribution and during
the lifetime of the grantee, all rights with respect to any option or stock
appreciation right granted to the grantee under the Plan shall be exercisable
only by the grantee.

 

5.5                               Withholding Taxes.

 

(a)                                  Whenever under the Plan shares of Common
Stock are to be delivered pursuant to an award, the Committee may require as a
condition of delivery that the grantee remit an amount sufficient to satisfy all
federal, state and other governmental withholding tax requirements related
thereto. Whenever cash is to be paid under the Plan (whether upon the exercise
of stock appreciation right or otherwise), the Partnership may, as a condition
of its payment, deduct therefrom, or from any salary or other payments due to
the grantee, an amount sufficient to satisfy all federal, state and other
governmental withholding tax requirements related thereto or to the delivery of
any shares of Common Stock under the Plan.

 

(b)                                 Without limiting the generality of the
foregoing, (i) a grantee may elect to satisfy all or part of the foregoing
withholding requirements by delivery of unrestricted shares of Common Stock
owned by the grantee for at least six months (or such other period as the
Committee may determine in its sole discretion) having a fair market value
(determined as of the date of such delivery by the grantee) equal to all or part
of the amount to be so withheld, provided that the Committee may require, as a
condition of accepting any such delivery, the grantee to furnish an opinion of
counsel acceptable to the Committee to the effect that such delivery would not
result in the grantee incurring any liability under Section 16(b) of the
Exchange Act; and (ii) the Committee may permit any such delivery to be made by
withholding shares of Common Stock from the shares otherwise issuable pursuant
to the award giving rise to the tax withholding obligation (in which event the
date of delivery shall be deemed the date such award was exercised) having a
fair market value (determined as of the date of such exercise).

 

5.6                               Adjustments Upon Changes in Capitalization.

 

If and to the extent specified by the Committee, the number of shares of Common
Stock which may be issued pursuant to awards under the Plan, the number of
shares of Common Stock subject to awards, the option exercise price and
appreciation base of options and stock appreciation rights theretofore granted
under the Plan, and the amount payable by a grantee in respect of an award,
shall be appropriately adjusted (as the Committee may determine) for any change
in the number of issued shares of Common Stock or outstanding Units resulting
from the subdivision or combination of shares of Common Stock or Units or other
capital adjustments, or the payment of a stock dividend or Partnership
distribution in the form of additional Units after the effective date of the
Plan, or other change in such shares of Common Stock or Units effected without
receipt of consideration; provided that any awards covering fractional shares of
Common Stock or Units resulting from any such adjustment shall be eliminated and
provided further, that each incentive stock option granted under the Plan shall
not be adjusted in a manner that causes such option to fail to continue to
qualify as an “incentive stock option” within the meaning of Code section 422.
Adjustments under this Section shall be made by the Committee, whose
determination as to what adjustments shall be made, and the extent thereof,
shall be final, binding and conclusive.

 

14

--------------------------------------------------------------------------------


 

5.7                               Right of Discharge Reserved.

 

Nothing in the Plan or in any Plan agreement shall confer upon any person the
right to continue in the service of the Partnership or any Affiliate or affect
any right which the Partnership or any Affiliate may have to terminate the
service of such person.

 

5.8                               No Rights as a Stockholder.

 

No grantee or other person shall have any of the rights of a stockholder of the
Company with respect to shares subject to an award until the issuance of a stock
certificate to him for such shares. Except as otherwise provided in Section 5.6,
no adjustment shall be made for dividends, distributions or other rights
(whether ordinary or extraordinary, and whether in cash, securities or other
property) for which the record date is prior to the date such stock certificate
is issued. In the case of a grantee of an award which has not yet vested, the
grantee shall have the rights of a stockholder of the Company if and only to the
extent provided in the applicable Plan agreement.

 

5.9                               Nature of Payments.

 

(a)                                  Any and all awards or payments hereunder
shall be granted, issued, delivered or paid, as the case may be, in
consideration of services performed for the Partnership or its Affiliates by the
grantee.

 

(b)                                 No such awards and payments shall be
considered special incentive payments to the grantee or, unless otherwise
determined by the Committee, be taken into account in computing the grantee’s
salary or compensation for the purposes of determining any benefits under
(i) any pension, retirement, life insurance or other benefit plan of the
Partnership or any Affiliate or (ii) any agreement between the Partnership or
any Affiliate and the grantee.

 

(c)                                  By accepting an award under the Plan, the
grantee shall thereby waive any claim to continued exercise or vesting of an
award or to damages or severance entitlement related to non-continuation of the
award beyond the period provided herein or in the applicable Plan agreement,
notwithstanding any contrary provision in any written contract with the grantee,
whether any such contract is executed before or after the grant date of the
award.

 

5.10                        Non-Uniform Determinations.

 

The Committee’s determinations under the Plan need not be uniform and may be
made by it selectively among persons who receive, or are eligible to receive,
awards under the Plan (whether or not such persons are similarly situated).
Without limiting the generality of the foregoing, the Committee shall be
entitled, among other things, to make non-uniform and selective determinations,
and to enter into non-uniform and selective Plan agreements, as to (a) the
persons to receive awards under the Plan, (b) the terms and provisions of awards
under the Plan, (c) the exercise by the Committee of its discretion in respect
of the exercise of stock appreciation rights pursuant to the terms of the Plan,
and (d) the treatment of leaves of absence pursuant to Section 2.7(c).

 

5.11    Other Payments or Awards.

 

Nothing contained in the Plan shall be deemed in any way to limit or restrict
the Partnership, any Affiliate or the Committee from making any award or payment
to any person under any other plan, arrangement or understanding, whether now
existing or hereafter in effect.

 

15

--------------------------------------------------------------------------------


 

5.12    Reorganization.

 

(a)                                  In the event that the Company is merged or
consolidated with another corporation and, whether or not the Company shall be
the surviving corporation, there shall be any change in the shares of Common
Stock by reason of such merger or consolidation, or in the event that all or
substantially all of the assets of the Company are acquired by another person,
or in the event of a reorganization or liquidation of the Company (each such
event being hereinafter referred to as a “Reorganization Event”) or in the event
that the Board shall propose that the Company enter into a Reorganization Event,
then the Committee may in its sole discretion, by written notice to a grantee,
provide that his options and stock appreciation rights will be terminated unless
exercised within 30 days (or such longer period as the committee shall determine
in its sole discretion) after the date of such notice; provided that if the
Committee takes such action the Committee also shall accelerate the dates upon
which all outstanding options and stock appreciation rights of such grantee
shall be exercisable. The Committee also may in its sole discretion by written
notice to a grantee provide that all or some of the restrictions on any of his
awards may lapse in the event of a Reorganization Event upon such terms and
conditions as the Committee may determine.

 

(b)                                 Whenever deemed appropriate by the
Committee, the actions referred to in Section 5.12(a) may be made conditional
upon the consummation of the applicable Reorganization Event.

 

5.13                        Section Headings.

 

The section headings contained herein are for the purposes of convenience only
and are not intended to define or limit the contents of said sections.

 

5.14                        Effective Date and Duration of the Plan.

 

(a)                                  The Plan shall become effective on the date
it is approved by the Company’s stockholders, which shall be considered the date
of its adoption for purposes of Treasury Regulation §1.422-2(b)(2)(i).  No
awards shall be made under the Plan prior to its effective date.  If the
Company’s stockholders fail to approve the Plan within 12 months of its approval
by the Board, the Plan shall be of no further force or effect.

 

(b)                                 The Plan shall remain in effect until all
Shares subject to it shall be distributed, all awards have expired or
terminated, the Plan is terminated pursuant to Section 5.1(a), or December 31,
2018, whichever occurs first (the “Termination Date”).  Awards made before the
Termination Date will continue to be outstanding in accordance with their terms
unless limited in the applicable Plan agreement.

 

5.15                        Governing Law.

 

THE PLAN SHALL BE GOVERNED BY THE LAWS OF THE STATE OF DELAWARE APPLICABLE TO
AGREEMENTS MADE AND TO BE PERFORMED ENTIRELY WITHIN SUCH STATE.

 

5.16                        Repricing of Options.

 

Except in connection with a corporate transaction involving the Company
(including, without limitation, any stock dividend, stock split, extraordinary
cash dividend, recapitalization, reorganization, merger, consolidation,
split-up, spin-off, combination, or exchange of shares), the terms of
outstanding awards may not be amended to reduce the exercise price of
outstanding options or stock appreciation rights or cancel outstanding options
or stock appreciation rights in exchange for cash, other awards or options or
stock appreciation rights with an exercise price that is less than the exercise
price of the original options or stock appreciation rights without stockholder
approval.

 

16

--------------------------------------------------------------------------------


 

5.17                        Exception to Certain Limitations

 

Notwithstanding the limitations contained in the proviso to the second sentence
of Section 3.1(a) and the last sentence of Section 3.3(a) concerning minimum
periods of service for vesting or minimum periods for Performance Cycles,
restricted stock awards and performance unit awards may be made with vesting
periods based on service periods of less than thirty-six consecutive months or
Performance Cycles of less than twelve consecutive months as long as the
aggregate number of shares subject to such shorter periods does not exceed five
percent of the maximum number of shares set forth in Section 1.5(a).

 

5.18                        Code Section 409A.

 

(a)                                  If as of the date his employment
terminates, a grantee is a “key employee” within the meaning of Code
section 416(i), without regard to paragraph 416(i)(5) thereof, and if the
Company has stock that is publicly traded on an established securities market or
otherwise, any deferred compensation payments otherwise payable under this Plan
because of his termination of service (for reasons other than death or
disability) will be suspended until, and will be paid to the grantee on, the
first day of the seventh month following the month in which the grantee’s last
day of employment occurs. For purposes of this Plan, “deferred compensation”
means compensation provided under a nonqualified deferred compensation plan as
defined in, and subject to, Code section 409A.

 

(b)                                 The Plan and any Plan agreements shall be
interpreted and applied in a manner consistent with the applicable standards for
nonqualified deferred compensation plans established by Code section 409A and
its interpretive regulations and other regulatory guidance. To the extent that
any terms of the Plan or a Plan agreement would subject the grantee to gross
income inclusion, interest, or additional tax pursuant to Code section 409A,
those terms are to that extent superseded by, and shall be adjusted to the
minimum extent necessary to satisfy, the applicable Code section 409A standards.

 

5.19                        Rule 16b-3.

 

It is intended that the Plan and all awards granted pursuant to it shall be
administered by the Committee so as to permit the Plan and awards to comply with
Rule 16b-3 promulgated under the Exchange Act Rule.  If any provision of the
Plan or of any award would otherwise frustrate or conflict with the intent
expressed in this Section 5.19, that provision to the extent possible shall be
interpreted and deemed amended in the manner determined by the Committee so as
to avoid the conflict.  To the extent of any remaining irreconcilable conflict
with this intent, the provision shall be deemed void as applied to grantees
subject to Section 16 of the Exchange Act to the extent permitted by law and in
the manner deemed advisable by the Committee.

 

5.20                        Forfeiture and Compensation Recovery.

 

Awards and any compensation associated therewith may be made subject to
forfeiture, recovery by the Company or other action pursuant to any compensation
recovery policy adopted by the Board or the Committee at any time, including in
response to the requirements of Section 10D of the Exchange Act and any
implementing rules and regulations thereunder, or as otherwise required by law. 
Any Plan agreement may be unilaterally amended by the Committee to comply with
any such compensation recovery policy.

 

17

--------------------------------------------------------------------------------